Exhibit 10.6

SEVENTH AMENDMENT TO CREDIT AGREEMENT AND
OTHER LOAN DOCUMENTS

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”), dated as of May 13, 2020, by and among CONDOR HOSPITALITY LIMITED
PARTNERSHIP, a Virginia limited partnership (“Borrower”), the undersigned
parties to this Amendment executing as “Guarantors” (hereinafter referred to
individually as “Guarantor” and collectively as “Guarantors”), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), THE HUNTINGTON NATIONAL BANK (“Huntington”), BMO HARRIS
BANK N.A. (“BMO”; KeyBank, Huntington and BMO collectively, the “Lenders”), and
KeyBank as Agent for itself and the other Lenders from time to time a party to
the Credit Agreement (as hereinafter defined) (KeyBank, in its capacity as
Agent, is hereinafter referred to as “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, Agent, KeyBank and the lenders party thereto are parties
to that certain Credit Agreement dated as of March 1, 2017, as amended by that
certain First Amendment to Credit Agreement and Other Loan Documents dated as of
May 11, 2017 (the “First Amendment”), as amended by that certain Second
Amendment to Credit Agreement dated as of December 13, 2017 (the “Second
Amendment”), as amended by that certain Third Amendment to Credit Agreement
dated as of March 8, 2019 (the “Third Amendment”), as amended by that certain
Fourth Amendment to Credit Agreement dated as of May 3, 2019 (the “Fourth
Amendment”), as amended by that certain Fifth Amendment to Credit Agreement
dated as of August 9, 2019 (the “Fifth Amendment”), and as amended by that
certain Sixth Amendment to Credit Agreement and Other Loan Documents dated as of
March 30, 2020 (the “Sixth Amendment”) (such Credit Agreement, as amended by the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment and the Sixth Amendment, may be further varied,
extended, supplemented, consolidated, replaced, increased, renewed, modified or
amended from time to time, the “Credit Agreement”);

WHEREAS, certain of the Guarantors executed and delivered to Agent that certain
Unconditional Guaranty of Payment and Performance dated as of March 1, 2017, as
amended by the First Amendment and the Sixth Amendment (as such Guaranty, as
amended by the First Amendment and the Sixth Amendment, may be further varied,
extended, supplemented, consolidated, replaced, increased, renewed, modified or
amended from time to time, the “Guaranty”);

WHEREAS, CDOR TLH Magnolia, LLC, TRS TLH Magnolia, LLC, CDOR LEX Lowry, LLC, TRS
LEX Lowry, LLC, CDOR AUS Louis, LLC and TRS AUS Louis, LLC have become a party
to the Guaranty pursuant to that certain Joinder Agreement dated March 24, 2017;
and

WHEREAS CDOR MCO Village, LLC and TRS MCO Village, LLC have become a party to
the Guaranty pursuant to that certain Joinder Agreement dated June 21, 2017; and

WHEREAS, CDOR ELP Edge, LLC, TRS ELP Edge, LLC, CDOR AUS Casey, LLC and TRS AUS
Casey, LLC have become a party to the Guaranty pursuant to that certain Joinder
Agreement dated August 31, 2017; and





 



 

 

--------------------------------------------------------------------------------

 

WHEREAS, CDOR AUS Tech, LLC and TRS AUS Tech, LLC have become a party to the
Guaranty pursuant to that certain Joinder Agreement dated January 17, 2018; and

WHEREAS, CDOR CHS Holiday, LLC and TRS CHS Holiday, LLC have become a party to
the Guaranty pursuant to that certain Joinder Agreement dated February 21, 2018;
and

WHEREAS, Spring Street Hotel Property LLC and Spring Street Hotel OPCO LLC have
become a party to the Guaranty pursuant to that certain Joinder Agreement dated
of even date herewith; and

WHEREAS, the Borrower has delivered an Increase Notice, and the Borrower and the
Guarantors have requested that the Agent and the Lenders make certain
modifications to the Credit Agreement, and Agent and the undersigned Lenders
have consented to such modifications, subject to the execution and delivery of
this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

Definitions

.  Capitalized terms used in this Amendment, but which are not otherwise
expressly defined in this Amendment, shall have the respective meanings given
thereto in the Credit Agreement.

Modifications of the Credit Agreement

.  The Borrower, Agent and the Lenders do hereby modify and amend the Credit
Agreement as follows:

(a) By deleting in their entirety the definitions of “LIBOR” and “Total
Commitment” appearing in §1.1 of the Credit Agreement and inserting in lieu
thereof the following:

“LIBOR.  For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by the Agent, by another
commercially available source providing such quotations approved by the Agent)
at which deposits in U.S.  dollars are offered by first class banks in the
London Interbank Market at approximately 11:00 a.m. (London time) on the day
that is two (2) LIBOR Business Days prior to the first day of such Interest
Period with a maturity approximately equal to such Interest Period and in an
amount approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations.  If such
service or such other Person approved by the Agent described above no longer
reports such rate or the Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to the Agent in the
London Interbank Market, Loans shall accrue interest at the Base Rate plus the
Applicable Margin for such Loan.  For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.  Notwithstanding the foregoing, if the rate shown on Reuters Screen
LIBOR01 Page (or any successor service designated



2

 

 

 

 

 

--------------------------------------------------------------------------------

 

pursuant to this definition) shall be less than positive 0.50%, such rate shall
be deemed to be positive 0.50% for the purposes of this Agreement.”

“Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  As of May 13, 2020, the Total Commitment is One Hundred
Thirty-Six Million Eighty Thousand and No/100 Dollars ($136,080,000.00).  The
Total Commitment may increase in accordance with §2.11.”

(b) By deleting in its entirety the definition of “Benchmark Replacement”
appearing in §4.15(e) of the Credit Agreement and inserting in lieu thereof the
following:

““Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities at such time and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than positive 0.50%, the Benchmark Replacement will
be deemed to be positive 0.50% for the purposes of this Agreement.” 

(c) By deleting in its entirety the last sentence of §8.1 of the Credit
Agreement, and inserting in lieu thereof the following:

“Notwithstanding anything to the contrary in this Agreement, including without
limitation, this §8.1, neither the Borrower, Guarantor, nor any of their
respective Subsidiaries shall create, incur, assume, guarantee or become liable,
contingently or otherwise, on or after March 30, 2020 with respect to any
Recourse Indebtedness expect for (i) Recourse Indebtedness under this Agreement
and (ii) a Paycheck Protection Program loan under the Coronavirus Aid, Relief,
and Economic Security Act in an amount not to exceed $2,700,000.00 (provided
that for the purposes of calculating compliance with the financial covenants,
such Paycheck Protection Program loan shall not be considered Indebtedness for
so long as no principal and interest is payable with respect thereto).” 

(d) By deleting in its entirety Schedule 1.1 attached to the Credit Agreement,
and inserting in lieu thereof Schedule 1.1 attached hereto and made a part
hereof.

(e) By deleting in its entirety Schedule 5.5 attached to the Credit Agreement
and inserting in lieu thereof Schedule 5.5 attached hereto and made a part
hereof.

2. Modification of the Guaranty.  Guarantors, Agent and Lenders do hereby modify
and amend the Guaranty by deleting in its entirety paragraph (a) appearing on
page 1 of the Guaranty, and inserting in lieu thereof the following:

“(a)the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Revolving Credit Notes made by



3

 

 

 

 

 

--------------------------------------------------------------------------------

 

Borrower to the order of the Lenders in the aggregate principal face amount of
up to One Hundred Thirty-Six Million Eighty Thousand and No/100 Dollars
($136,080,000.00), together with interest as provided in the Revolving Credit
Notes and together with any replacements, supplements, renewals, modifications,
consolidations, restatements, increases and extensions thereof; and”. 

Commitments

. 

(a) As of the “Effective Date” (as hereinafter defined) of this Amendment and
following satisfaction of all conditions thereto as provided herein, the amount
of each Lender’s (including KeyBank’s) Commitment shall be the amount set forth
on Schedule 1.1 attached hereto.  In connection with the increase of the
Commitments, KeyBank shall be issued a replacement Revolving Credit Note in the
principal face amount of its Commitment, which will be a “Revolving Credit Note”
under the Credit Agreement.  Such Revolving Credit Note shall be a replacement
Revolving Credit Note, and KeyBank will promptly return to Borrower its existing
Revolving Credit Note that is being replaced marked “Replaced”.

(b) The Commitments of Huntington and BMO have been further reduced to the
amount set forth on Schedule 1.1 attached hereto.   In connection with this
Amendment, each of Huntington and BMO shall be issued a replacement Revolving
Credit Note in the principal face amount of its Commitment, which will be a
“Revolving Credit Note” under the Credit Agreement.  Each such Revolving Credit
Note shall be a replacement Revolving Credit Note, and Huntington and BMO shall
each promptly return to Borrower its existing Revolving Credit Note that is
being replaced marked “Replaced”.

(c) On the Effective Date of this Amendment, KeyBank shall advance to the
Borrower the Commitment Increase of $34,080,000.00 to be used for the purposes
set forth in the Sixth Amendment.

References to Credit Agreement and Guaranty

.  All references in the Loan Documents to the Credit Agreement and Guaranty
shall be deemed a reference to the Credit Agreement and Guaranty as modified and
amended herein.

Consent of Guarantors

.  By execution of this Amendment, Guarantors hereby expressly consent to the
modifications and amendments relating to the Credit Agreement and Guaranty as
set forth herein and the execution and delivery of and any other agreements
contemplated in hereby, and Borrower and Guarantors hereby acknowledge,
represent and agree that the Credit Agreement and Guaranty, as modified and
amended herein, and the other Loan Documents, as the same may be modified in
connection with this Amendment, remain in full force and effect and constitute
the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and the effect of general principles of equity,
and that the Guaranty extends to and applies to the foregoing documents as
modified and amended.

Representations

.  Borrower and Guarantors represent and warrant to Agent and the Lenders as
follows as of the date of this Amendment:



4

 

 

 

 

 

--------------------------------------------------------------------------------

 

Authorization

.  The execution, delivery and performance by the Borrower and the Guarantors of
this Amendment and any other agreements contemplated hereby and the transactions
contemplated hereby and thereby (i) are within the authority of Borrower and
Guarantors, (ii) have been duly authorized by all necessary proceedings on the
part of such Persons, (iii) do not and will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which any of such Persons is subject or any judgment, order, writ, injunction,
license or permit applicable to such Persons, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the partnership agreement, operating
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, any of such Persons or any of
its properties, (v) do not and will not result in or require the imposition of
any lien or other encumbrance on any of the properties, assets or rights of such
Persons other than the liens and encumbrances in favor of the Agent contemplated
by this Amendment and the other Loan Documents, and (vi) do not require any
approval or consent of any Person other than those already obtained and
delivered to the Agent.

Enforceability

.  This Amendment and each other document executed and delivered in connection
with this Amendment are the valid and legally binding obligations of Borrower
and Guarantors, enforceable in accordance with the respective terms and
provisions hereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and the effect of general
principles of equity.

Approvals

.  The execution, delivery and performance by the Borrower and the Guarantors of
this Amendment and any other agreements contemplated hereby and the transactions
contemplated hereby and thereby do not require the approval or consent of, or
filing or registration with, or the giving of any notice to, any court,
department, board, governmental agency or authority other than those already
obtained.

Reaffirmation

.  Each of the representations and warranties made by or on behalf of Borrower,
Guarantors or any of their respective Subsidiaries contained in this Amendment,
the Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement or this
Amendment are true in all material respects as of the date as of which they were
made and are true in all material respects as of the date hereof, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct only as of such
specified date).

No Default.  By execution hereof, the Borrower and Guarantors certify that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents immediately after the execution and delivery of this
Amendment and the other documents executed in connection herewith, and that no
Default or Event of Default has occurred and is continuing.

Waiver of Claims

.  Borrower and Guarantors acknowledge, represent and agree that Borrower and
Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Loans or Letters of
Credit or with respect to any acts or omissions



5

 

 

 

 

 

--------------------------------------------------------------------------------

 

of Agent or any Lender, or any past or present officers, agents or employees of
Agent or any Lender, and each of Borrower and Guarantors does hereby expressly
waive, release and relinquish any and all such defenses, setoffs, claims,
counterclaims and causes of action, if any.

Ratification

.  Except as hereinabove set forth, all terms, covenants and provisions of the
Credit Agreement, the Guaranty and the other Loan Documents remain unaltered and
in full force and effect, and the parties hereto do hereby expressly ratify and
confirm the Credit Agreement, the Guaranty and the other Loan
Documents.  Nothing in this Amendment or any other document executed in
connection herewith shall be deemed or construed to constitute, and there has
not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Borrower and Guarantors under the Loan Documents (including
without limitation the Guaranty).  This Amendment shall constitute a Loan
Document.

Counterparts

.  This Amendment may be executed in any number of counterparts which shall
together constitute but one and the same agreement.

Miscellaneous

.  THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.  This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective permitted successors,
successors-in-title and assigns as provided in the Credit Agreement.

Amendments of Other Loan Documents

.  The Lenders authorized Agent to execute and deliver amendments to the other
Loan Documents as Agent deems appropriate contemporaneously with the execution
and delivery of this Amendment.

Effective Date

.  This Amendment shall be deemed effective and in full force and effect (the
“Effective Date”) upon confirmation by the Agent of the satisfaction of the
following conditions:

(d) the execution and delivery of this Amendment by Borrower, Guarantors, Agent,
and the Required Lenders;

(e) Borrower shall have paid to Agent and KCM the fees set forth in a separate
letter between Borrower, Agent and KCM;

(f) the delivery to Agent of a Revolving Credit Note duly executed by the
Borrower in favor of each Lender in the amount set forth next to such Lender’s
name on Schedule 1.1 attached hereto;

(g) the Real Estate securing the Aloft Atlanta Term Loan shall simultaneously
become a Borrowing Base Property;

(h) delivery to Agent of a current Compliance Certificate and Borrowing Base
Certificate acceptable to Agent;



6

 

 

 

 

 

--------------------------------------------------------------------------------

 

(i) receipt by Agent of such other consents, resolutions, certificates,
documents, instruments and agreements as the Agent may reasonably request; and

(j) the Borrower shall have paid the reasonable fees and expenses of Agent in
connection with this Amendment and the transactions contemplated hereby.

3. Amendment as a Loan Document.  The Amendment shall constitute a Loan
Document. 

[CONTINUED ON NEXT PAGE]

 

7

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment under seal as of the day and year first above written.

﻿

 

﻿

BORROWER:

﻿

CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership

By:Condor Hospitality REIT Trust, a Maryland real estate investment trust, its
general partner

By:  /s/ Arinn Cavey
Name: Arinn Cavey
Title: Vice President

 

﻿

GUARANTORS:

﻿

CONDOR HOSPITALITY REIT TRUST, a
Maryland real estate investment trust

By: /s/ Arinn Cavey
Name: Arinn Cavey
Title: Vice President

 

﻿

CONDOR HOSPITALITY TRUST, INC., a
Maryland corporation

By: /s/ Arinn Cavey
Name: Arinn Cavey

Title: Chief Financial Officer

 

TRS LEASING, INC., a Virginia corporation

By: /s/ Arinn Cavey
Name: Arinn Cavey
Title: Vice President

 

﻿

CDOR AUS LOUIS, LLC, a Delaware

limited liability company

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President





(Signatures Continued On Next Page)

 

Signature Page to Seventh Amendment to Credit Agreement - KeyBank/Condor

 

--------------------------------------------------------------------------------

 

﻿





(Signatures Continued On Next Page)

 

Signature Page to Seventh Amendment to Credit Agreement - KeyBank/Condor

 

--------------------------------------------------------------------------------

 



﻿

CDOR LEX LOWRY, LLC, a Delaware limited liability company

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

﻿

CDOR TLH MAGNOLIA, LLC, a Delaware limited liability company

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

﻿

TRS AUS LOUIS, LLC, a Delaware limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

﻿

TRS LEX LOWRY, LLC, a Delaware limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

TRS TLH MAGNOLIA, LLC, a Delaware limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

CDOR MCO VILLAGE, LLC, a Delaware
limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 



(Signatures Continued On Next Page)

 

Signature Page to Seventh Amendment to Credit Agreement - KeyBank/Condor

 

--------------------------------------------------------------------------------

 

﻿

TRS MCO VILLAGE, LLC, a Delaware
limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

CDOR ELP EDGE, LLC, a Delaware

limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

TRS ELP EDGE, LLC, a Delaware limited

liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

CDOR AUS CASEY, LLC, a Delaware

limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

TRS AUS CASEY, LLC, a Delaware limited

liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

﻿

CDOR AUS TECH, LLC, a Delaware

limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 





(Signatures Continued On Next Page)

 

Signature Page to Seventh Amendment to Credit Agreement - KeyBank/Condor

 

--------------------------------------------------------------------------------

 



﻿

TRS AUS TECH, LLC, a Delaware limited

liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

CDOR CHS HOLIDAY, LLC, a Delaware

limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

TRS CHS HOLIDAY, LLC, a Delaware limited

liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

﻿

SPPR-DOWELL, LLC, a Delaware limited

liability company

 

By:  SPPR-Dowell Holdings, Inc., a Delaware corporation, its manager

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

 

﻿

SPPR-DOWELL TRS SUBSIDIARY, LLC, a Delaware limited liability company

 

By:  Condor Hospitality REIT Trust, a Maryland real estate investment trust, its
manager

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

 





(Signatures Continued On Next Page)

 

Signature Page to Seventh Amendment to Credit Agreement - KeyBank/Condor

 

--------------------------------------------------------------------------------

 



﻿

SPPR-DOWELL HOLDINGS, INC., a Delaware corporation

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title:  Vice President

 

 

﻿

﻿

SPRING STREET HOTEL PROPERTY LLC, a Delaware limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title:  Vice President

 

 

﻿

SPRING STREET HOTEL OPCO LLC, a Delaware limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title:  Vice President

﻿

 

(Signatures Continued On Next Page)

 

Signature Page to Seventh Amendment to Credit Agreement - KeyBank/Condor

 

--------------------------------------------------------------------------------

 

 

LENDERS:

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

By: /s/ Thomas Z. Schmitt

Name:  Thomas Z. Schmitt
Title:    Assistant Vice President

THE HUNTINGTON NATIONAL BANK

By: /s/ Rebecca Stirnkorb

Name:  Rebecca Stirnkorb
Title:    Assistant Vice President

BMO HARRIS BANK N.A.

By: /s/ Gwendolyn Gatz

Name:  Gwendolyn Gatz
Title:    Director

﻿

 

Signature Page to Seventh Amendment to Credit Agreement - KeyBank/Condor

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1

LENDERS AND COMMITMENTS

Name and Address

Commitment

Commitment Percentage1

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attention:  Tom Schmitt

Telephone:  770-510-2109

Facsimile:  770-510-2195

 

$69,152,663.04

50.817653622687%

LIBOR Lending Office:

Same as Above

 

 

 

The Huntington National Bank

200 Public Square, 7th Floor

Cleveland, Ohio 44114

Attention: Scott A. Childs

Telephone:  216-515-6529

Facsimile: 888-987-9315

 

$33,463,668.48

24.591173188657%

LIBOR Lending Office:

Same as Above

 

 

 

BMO Harris Bank N.A.

115 S. LaSalle Street, 36W

Chicago, Illinois  60603

Attention:  Gwen Gatz

Telephone:  312-461-2238

 

$33,463,668.48

24.591173188657%

LIBOR Lending Office:

Same as Above

 

 

 

﻿

 

 

TOTAL

$136,080,000.00

100%

1 Percentages may not equal 100% due to rounding.

﻿

 

Schedule 1.1 to Seventh Amendment to Credit Agreement - KeyBank/Condor

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.5

MINIMUM RELEASE PRICES

﻿

Brand

City

Franchise

Minimum Release Price

Hilton Garden Inn

Dowell

Hilton

$10,350,000

Home 2 Suites

Round Rock

Hilton

$15,075,000

Home 2 Suites

Lexington

Hilton

$14,850,000

Home 2 Suites

Tallahassee

Hilton

$19,350,000

Hampton Inn & Suites

Lake Mary

Hilton

$17,325,000

Residence Inn

Austin

Marriott

$19,710,000

Fairfield Inn

El Paso

Marriott

$14,670,000

TownePlace Suites

Austin

Marriott

$17,775,000

Home 2 Suites

Summerville

Hilton

$14,692,500

Aloft

Atlanta

Marriott

$50,940,000

﻿



Schedule 5.5 to Seventh Amendment to Credit Agreement - KeyBank/Condor

 

--------------------------------------------------------------------------------